Opinion by
Johnson, J.
At the trial the evidence disclosed that the duty and tax were imposed upon the basis of a net amount of 48,977 gallons, as returned by the gauger. However, in an amended return, it was reported that a clerical error was made in writing the return of gauge upon which the collector based his assessments and that the total net gauge was 48,617 gallons. On the record presented the collector was directed to reliquidate the entry, assessing duty and tax upon the basis of 48,617 gallons, rather than 48,977 gallons. The protest was sustained to this extent.